Title: To George Washington from Brigadier General James Clinton, 27 January 1779
From: Clinton, James
To: Washington, George


Sir
Albany January 27th 1779

On the 19th Instant I was honoured with your Favour of the 31st of December.
I am happy to hear the Impediments which suspended Genl Schuy[l]er from Command are removed with so much honour to that worthy Officer, and I am anxious for his resuming it, as I shall always think myself happy in being Commanded by a Man of such distinguished Abilities.
I hav just received a Letter from the Commanding Officer at Fort Schuyler dated Jany 18th 1779 a Copy of which I transmit for your Excellency’s Information, and as this contains nearly all the Intelligence worth your Excellency Notice, I shall conclude with observing that as I have repeatedly made a requisition for Amunition for the Use of this Department, and none come to hand, I am anxious for the fate of the letters which contained them lest they shoud not have been received—give me leave therefore Sir—to request again that a Supply may be speedily sent or I cannot be answerable for the Consequences in case of Default. I have the honour to be with great Esteem Your Excellency most obt most humble Sert.
P.S. A few days agoe I sent off thirty Seven Men from this Hospital to join their Regiments under the Care of an Officer.
